DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,972,589 to Goh et al.
In regards to claims 1 and 14, Goh teaches a Printed Circuit Board (PCB)/method  (Figure 1; 100) comprising a plurality of layers (Column 6), a signal pad (124) at one of the plurality of layers, connected to a signal transmission trace, and a plurality of vias (136, 138, 142, 144, 146) disposed around the signal pad, forming a PCB ground cage structure.  Although Goh does not expressly teach the signal pad configured to connect to a surface mount Radio Frequency (RF) connector that is configured to interface an RF signal with the signal pad, an apparatus claim must be structurally distinguishable from the prior art. As stated in MPEP §2114, while features of an apparatus may be recited either structurally or functionally, claims In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114 [R-1]).
While the functional language limitations are not ignored, such limitations are not given patentable weight, and the claimed limitations are met if a prior art apparatus is capable of performing the claimed function. MPEP §2114.  In addition, it is respectfully noted that it would be improper to import specific structural limitations (which are not actually claimed and recited in the claims) from the specification into the claims when interpreting functional language limitations See MPEP §2111. Thus, the pending claims will be given their broadest reasonable interpretation consistent with the specification, without importing limitations from the specification into the claims.
Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the apparatus of Goh to be capable of performing the signal pad configured to connect to a surface mount Radio Frequency (RF) connector that is configured to interface an RF signal with the signal pad.
In regards to claims 3 and 16, Goh teaches the PCB ground cage structure includes a ground reference plane at one or more of the plurality of layers. (Column 16)
In regards to claims 4 and 17, although Goh does not expressly teach the Radio Frequency (RF) signal is up to 50GHz, an RF frequency of up to 50GHz is a commonly established frequency.  This is evidenced by Applicant in paragraph [003] of the Specification in 
In regards to claims 5 and 18, Goh shows in Figure 1 a signal path between the surface mount RF connector to the signal pad has no more than two 90-degree bends.
	In regards to claims 6 and 19, although Goh does not expressly state the plurality of layers about the signal pad are shaped in a transition structure for impedance matching, Applicant has not specifically defined any structure or specific shape to be provided.  Further, the claim language does not require a degree of impedance matching.  Therefore, it can be reasonably interpreted by the Examiner for the device of Goh to have a shape that provides for some degree of impedance matching.
	In regards to claims 7 and 20, although Goh does not expressly stated for the PCB ground cage structure includes a coaxial shape having about 50 Ohms impedance for signal propagation, providing a 50 Ohms impedance for signal propagation is known as evidenced by Applicant in paragraph [0013] of the Specification.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the PCB ground cage structure includes a coaxial shape having about 50 Ohms impedance for signal propagation.
	In regards to claim 8, although Goh does not expressly teach the surface mount RF connector is one of a WSMP, G3PO and SMPS surface mount RF connector, each of the claimed connectors are well established and readily accessible connectors trademarked by Rosenberger, Corning Gilbert and Radiall respectively.  Since each of these are known connectors in the art, it 
	In regards to claim 9, although Goh does not expressly teach the signal transmission trace includes a tapered shape as it connects to the signal pad, a tapered shape would have provided an ease for connecting the signal pad to the transmission trace.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the tapered shape.
In regards to claim 10, although Goh does not expressly teach the signal transmission trace is soldered to the signal pad, soldering the trace to the signal pad is a well-known technique that is cost effective to provide the necessary connection.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the signal transmission trace soldered to the signal pad.
Allowable Subject Matter
Claims 2 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 2 and 15, the prior art of record fails to disclose or reasonably suggest the signal pad includes a blind via drilled therein in addition to the accompanying features of the independent claim and any intervening claims.  
Claims 11-13 are allowed.  The prior art of record fails to disclose or reasonably suggest a Printed Circuit Board (PCB) comprising a plurality of layers, a signal pad, at one of the plurality of layers, connected to a signal transmission trace, wherein the signal pad is configured to connect to a surface mount Radio Frequency (RF) connector that is configured to interface an a blind via drilled in the signal pad in addition to the accompanying features of the independent claim.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINA M WONG/Primary Examiner, Art Unit 2874